DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification of current application discloses computer program or the equivalence, but not any structures corresponding to “control device”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090088634 A1 Zhao; Wenyi et al. (hereafter Zhao), in view of US 20170143442 A1 Tesar; John et al. hereafter Tesar), and further in view of US 20170150137 A1 Kosmiskas; Mario et al. (hereafter Kosmiskas).

Regarding claim 1, Zhao discloses A medical stereo imaging system, comprising: an observation instrument that comprises an image acquisition unit that is configured for detecting first image data and second image data (Fig.2, [43]), which can be combined for stereo observation ([51]), at least one position sensor that is configured for detecting an orientation of the instrument in relation to a position reference (Fig.3 tool tracking IGS system, [31], wherein tool tracking IGS sub-system 351 is the sensor and a camera coordinate system or a base coordinate system is the position reference).
Zhao fails to discloses a control device that is operable in a first representation mode and a second representation mode, depending on the orientation of the instrument, wherein the control device is configured to output an image signal for display, which, in the first representation mode, includes a stereo signal based on the first image data and the second image data, and, in the second representation mode, includes a mono signal based on the first image data or the second image data, and wherein the control device is configured to erect images that are output with the image signal in the second representation mode, depending on the orientation of the instrument.
However Tesar teaches a control device that is operable in a first representation mode and a second representation mode, depending on the orientation of the instrument ([07], [557], [1649], wherein a surgical camera assembly includes a stereo camera, a mono camera, a camera providing a surgical microscope view, etc., each represents a operational mode), wherein the control device is configured to output an image signal for display, which, in the first representation mode, includes a stereo signal based on the first image data and the second image data ([486]-[487], wherein the stereo camera operation is the first mode), and, in the second representation mode, includes a mono signal based on the first image data or the second image data ([1735], [1417]), and Kosmiskas teaches wherein the control device is configured to erect images that are output with the image signal in the second representation mode, depending on the orientation of the instrument (Fig.21, [182], wherein the surface of phone could rotates/moves, the displayed image only is vertical or horizontal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Zhao, Tesar and Kosmiskas before him/her, to modify the medical stereo imaging system disclosed by Zhao to include the teaching in the same field of endeavor of Tesar and Kosmiskas, in order to provide highly efficient surgical imaging systems compared to direct-view surgical microscopes, as identified by Tesar and enable exhibition of content in 2D from mono displays and selective exhibition of 2D and/or 3D content (individually or together), as identified by Kosmiskas.
Regarding claim 2, Tesar teaches The imaging system of claim 1, wherein the control device is adapted to orient output images in the second representation mode so that the orientation of the displayed output image in relation to a display horizon does not change or only changes within defined limits ([1394]).
Regarding claim 3, Kosmiskas teaches The imaging system of claim 1, wherein the control device is adapted in the first representation mode to output images to be output in a non-erected state, so that changes in the orientation of the output images are associated with changes in the orientation of the instrument (Fig.21, [182]).
Regarding claim 9, Tesar teaches The imaging system of claim 1, wherein the control device is further operable to provide an adapted transition when switching between the first representation mode and the second representation mode, wherein the transition comprises an adaptation between the orientation of the mono signal in the second representation mode and the orientation of the stereo signal in the first representation mode at a switching angle between the first representation mode and the second representation mode ([1362]-[1363]).
Regarding claim 10, Zhao discloses The imaging system of claim 1, wherein the orientation detected by the at least one position sensor is a rotation angle, and wherein the control device is configured in the second representation mode to orient output images dependent on the rotation angle ([61]).
Regarding claim 11, Kosmiskas teaches The imaging system of claim 10, wherein the control device is operable to produce a low-skip or skip-free transition between the first representation mode and the second representation mode ([74]).
Regarding claim 12, Tesar taches The imaging system of claim 10, wherein the control device interpolates in the second representation mode the output images dependent on the rotation angle between the non-erected state and the erected state ([1477]).
Regarding claim 13, Kosmiskas teaches The imaging system of claim 10, wherein the control device is configured to erect output images in the second representation mode between a switching angle, which is associated with the transition between the first representation mode and the second representation mode, and a limit angle or limit angle range of the instrument in the second representation mode ([209]).
Regarding claim 15, Kosmiskas teaches The imaging system of claim 13, wherein the control device is adapted to rotate output images in the second representation mode between the limit angle or limit angle range and a further switching angle such that the orientation of the displayed image is adapted to the further switching angle when the instrument is rotated towards the further switching angle ([82]-[83]).
Regarding claim 17, Tesar teaches The imaging system of claim 1, wherein the observation instrument is arranged as an instrument having an inclined direction of view ([1530]).
Regarding claim 18, Zhao discloses The imaging system of claim 1, wherein the observation instrument accommodates the image acquisition unit, and wherein the image acquisition unit comprises a stereo image sensor or two individual sensors that are offset relative to one another ([45]).
Regarding claims 19, 20, see the rejection for claim 1.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Tesar and Kosmiskas, and further in view of US 20160335755 A1 Hilsebecher; Joerg et al. (hereafter Hilsebecher).
Regarding claim 4, Hilsebecher teaches The imaging system of claim 1, wherein the control device is operable in a first rotation angle range of the instrument in the first representation mode, and wherein the control device is operable in a second rotation angle range of the instrument in the second representation mode ([59]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Zhao, Tesar, Kosmiskas and Hilsebecher before him/her, to modify the medical stereo imaging system disclosed by Zhao to include the teaching in the same field of endeavor of Tesar, Kosmiskas and Hilsebecher , in order to provide highly efficient surgical imaging systems compared to direct-view surgical microscopes, as identified by Tesar, enable exhibition of content in 2D from mono displays and selective exhibition of 2D and/or 3D content (individually or together), as identified by Kosmiskas, and provide a method for recognizing a change in a relative yaw angle at a stereo video system, as identified by Hilsebecher.
Regarding claim 5, Tesar teaches The imaging system of claim 4, wherein the first rotation angle range comprises two sections that are offset from each other by 180.degree ([1417]). 
Regarding claim 6, Tesar teaches The imaging system of claim 5, wherein the control device is adapted to swap the first image signal and the second image signal, and to rotate the first image signal and the second image signal by 180.degree. ([1362]).
Regarding claim 7, Tesar teaches The imaging system of claim 4, wherein the second rotation angle range involves at least one position of the instrument that is rotated by 90.degree. with respect to the position reference ([1278]).

Allowable Subject Matter
Claims 8, 14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the related 112(b) rejections have been overcame.

Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: US 20200021784 A1, US 20180214009 A1, US 20170128152 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487